The defendant was convicted of violating the prohibition laws, and appeals.
We deem it unnecessary to discuss the evidence.
Over the timely objection of the defendant, the solicitor was permitted to ask the witness O'Rear: "Did you see any tracks around there?" and "did you see any tracks from that barrel leading to the house," and the court refused, on proper motion, to exclude the affirmative answers to these questions. This was error. John W. A. Powell v. State, 20 Ala. App. 606,104 So. 551.
The witness Self was permitted, without first having qualified, to testify over the timely objection of the defendant that some fruit jars and jugs and other things that he found about the house smelled like whisky. This court has recently held that this is error.
Inasmuch as the case must be reversed on account of the errors pointed out above, and inasmuch as the other rulings complained of may not arise upon another trial, no other questions will be here considered.
Reversed and remanded.